Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Sappenfield on 08/03/2021.

The application has been amended as follows: 
Replace claims 1 thru 10 with the following:
“1.	(Currently Amended) A method for extracting nucleic acids of interest from a sample, the method comprising:
obtaining a sample comprising nucleic acids;
contacting the sample with at least one magnetic nanomembrane, the at least one magnetic nanomembrane comprising:
a polymer substrate having a first surface and a second surface;
at least a first silicon dioxide layer disposed over the first surface of the polymer substrate;

at least a second silicon dioxide layer disposed over the first magnetic component,
wherein the first silicon dioxide layer and/or the second silicon dioxide layer comprises at least one surface morphology chosen from a plurality of (a) microscale silica structures and (b) nanoscale silica structures;
allowing the nucleic acids in the sample to adsorb onto the at least one magnetic nanomembrane;
manipulating the at least one magnetic nanomembrane using a magnet; and
desorbing the nucleic acids from the at least one magnetic nanomembrane to obtain 
extracted nucleic acids from the sample.

2.	(Original) The method of claim 1, wherein the nucleic acids are chosen from DNA, RNA, and mixtures of DNA and RNA.

3.	(Original) The method of claim 1, wherein the nucleic acids are dispersed in a supernatant comprising a lysis buffer.

4.	(Original) The method of claim 1, wherein the nucleic acids are dispersed in a reaction solution.



6.	(Original) The method of claim 1, wherein manipulating the at least one magnetic nanomembrane comprises transferring the magnetic nanomembrane with the magnet and magnetically releasing the at least one magnetic nanomembrane after transfer.

7.	(Original) The method of claim 1, further comprising washing the at least one magnetic nanomembrane to remove non-nucleic acid components by:
a)	contacting the at least one magnetic nanomembrane with a wash solution; and
b)	manipulating the at least one magnetic nanomembrane to separate the wash solution from the at least one magnetic nanomembrane.

8.	(Original) The method of claim 7, further comprising repeating the process of a) and b) one or more times.



10.	(Original) The method of claim 1, wherein the method for extracting is performed in an automated manner by a robotic instrument.

11.	(New) A method for extracting nucleic acids of interest from a sample, the method comprising:
obtaining a sample comprising nucleic acids;
contacting the sample with at least one magnetic nanomembrane, the at least one magnetic nanomembrane comprising:
a polymer substrate having a first surface and a second surface;
at least a first silicon dioxide layer disposed over the first surface of the polymer substrate, the first silicon dioxide layer comprising at least one surface morphology chosen from a plurality of (a) microscale silica structures and (b) nanoscale silica structures;
at least a first magnetic component disposed over the second surface; and
at least a second magnetic component disposed over the first silicon dioxide layer disposed over the first surface of the polymer substrate;
allowing the nucleic acids in the sample to adsorb onto the at least one magnetic nanomembrane;


desorbing the nucleic acids from the at least one magnetic nanomembrane to obtain extracted nucleic acids from the sample.

12.	(New) The method of claim 11, wherein the nucleic acids are chosen from DNA, RNA, and mixtures of DNA and RNA.

13.	(New) The method of claim 11, wherein the nucleic acids are dispersed in a supernatant comprising a lysis buffer.

14.	(New) The method of claim 11, wherein the nucleic acids are dispersed in a reaction solution.

15.	(New) The method of claim 11, wherein manipulating the at least one magnetic nanomembrane comprises holding the magnetic nanomembrane in a desired position with the magnet while removing the solution from contact with magnetic nanomembrane, and magnetically releasing the at least one magnetic nanomembrane after removing the solution.

16.	(New) The method of claim 11, wherein manipulating the at least one magnetic nanomembrane comprises transferring the magnetic nanomembrane with the magnet and magnetically releasing the at least one magnetic nanomembrane after transfer.

17.	(New) The method of claim 11, further comprising washing the at least one magnetic nanomembrane to remove non-nucleic acid components by:
a)	contacting the at least one magnetic nanomembrane with a wash solution; and
b)	manipulating the at least one magnetic nanomembrane to separate the wash solution from the at least one magnetic nanomembrane.

18.	(New) The method of claim 17, further comprising repeating the process of a) and b) one or more times.

19.	(New) The method of claim 11, wherein desorbing the nucleic acids comprises contacting the sample with an elution solution and releasing the at least one magnetic nanomembrane into the elution solution.

20.	(New) The method of claim 11, wherein the method for extracting is performed in an automated manner by a robotic instrument.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 28 are allowable over the prior arts, US 2015/0037802 (hereinafter referred as “Wang”), US 2007/0087385 (hereinafter referred as “Muller-Schutle”), and JP H10-247312 (hereinafter referred as “Mori”).
Wang teaches separation of nucleic acid using a silica nanomembrane comprising a polymer substrate (PO substrate) having a first surface and a second surface (refer fig. 1); at least one silicon dioxide layer disposed over the polymer substrate (abstract, fig. 1, [0010]), the silicon dioxide layer comprising nanoscale silica structure (Abstract), wherein the silica nanomembrane has been heat shrunk [0043]. Wang also teaches that the silica nanomembrane is in planar conformation (See fig. 1).
Mori teaches a magnetic membrane comprising a polymer substrate (1) having a first surface and a second surface [0007]; at least one silicon dioxide layer disposed over the polymer substrate (fig. 1, fig. 2); at least one magnetic component, wherein the magnetic silica membrane is in planar configuration (refer fig. 1-2; [0006]).
Muller-Schulte teaches adding metallic oxides to silica sols to make magnetic silica gel particles to provide increased nucleic acid binding properties (abstract).
However, none of the cited prior art teaches a nanomembrane wherein the at least one silicon dioxide layer is disposed over the first surface of the polymer substrate and the at least one magnetic component is disposed over the second surface, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PRANAV N PATEL/           Primary Examiner, Art Unit 1777